Citation Nr: 1615564	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to December 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Salt Lake City, Utah Department of Veteran Affairs (VA) Regional Office (RO).  In December 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In December 2013 the case was remanded for additional development.


FINDINGS OF FACT

A heart disability was not manifested in service or in the first postservice year, and the Veteran's current cardiomyopathy is not shown to be related to his military service/injuries therein.


CONCLUSION OF LAW

Service connection for cardiomyopathy is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated February and March 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  During the December 2011 hearing, the undersigned explained the instant service connection claim underlying his (then) claim to reopen, suggested submission of evidence required to substantiate the Veteran's claim, and demonstrated knowledge of the issue on appeal.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Records from a Dr. Haq identified as pertinent were sought but an April 2010 response to a VA request for such records indicates they no longer exist.  The Veteran has not identified any additional pertinent evidence that remains outstanding.  An April 2011 VA examination was conducted in conjunction with this claim.  The report of that examination reflects consideration of the entire record, and the opinion provided includes adequate rationale.  The Board has considered the Veteran's objections regarding the examiner's failure to conduct diagnostic testing, but finds that such testing was not necessary as a diagnosis of cardiomyopathy was already well-established by the evidence and further testing would have merely confirmed what is not in dispute.  Thus, the April 2011 examination report is adequate for rating purposes.  In December 2013, the Board reopened the claim of service connection for cardiomyopathy and remanded it for AOJ initial consideration in light of the reopening; the AOJ reviewed the matter and continued the prior denial on de novo review; the Veteran has had opportunity to respond.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases, to include cardiovascular-renal disease, may be presumed to be service connected, if they are manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular-renal disease).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs include multiple notations of chest pain and dyspnea.  In January 1976, he complained of wheezing, tightness in the chest, and shortness of breath; the diagnosis was viral upper respiratory infection.  An October 1977 records notes chest tightness and coughing, but the diagnosis was "viral syndrome."  A June 1979 reenlistment examination did not note any heart problems.  In December 1979, he complained of chest pain; the diagnostic impressions were gastroenteritis and muscle spasms.  On February 1981 physical examination, the Veteran was found to have no cardiac problems.  October 1981 records show he complained of chest pain, nausea, and vomiting.  The diagnosis was abdominal pain of undetermined etiology.  A July 1982 chest X-ray found no abnormalities.  

In August 1983, the Veteran complained of dull, steady pain on the left chest, shoulder, and arm.  A subsequent emergency care record notes pleuritic chest pain with normal electrocardiogram (ECG).  The following day, resolved bronchospasm was diagnosed.  Subsequent records show he continued to have difficulty breathing and left sided chest pain, then diagnosed as costochondritis.  In September 1983, his complaints were finally diagnosed as bronchial asthma.  An August 1983 ECG was normal.  Subsequent STRs are silent for any complaints, treatment, or diagnosis of a heart disability.  On March 1984 VA examination (shortly after separation), a cardiovascular examination was normal.  A September 1988 ECG was considered borderline; a subsequent report summary noted no problems.  

In March 2001, the Veteran complained of chest pain, which his private doctor diagnosed only as pain.  An ECG showed moderate left ventricular dysfunction, and cardiomyopathy was diagnosed in April 2001.  In July 2001, a private record notes a "history of cardiomyopathy" with congestive heart failure.  The next month, private records note a diagnosis of primary cardiomyopathy with secondary angina.  A December 2005 ECG was abnormal and accompanying records note a diagnosis of hypertensive cardiomyopathy with multifactorial chronic chest pain.  Subsequent private records consistently confirm a diagnosis of hypertensive cardiomyopathy.  

A January 2010 VA record notes a diagnosis of hypertensive cardiomyopathy.  In March 2010, the Veteran said that during service he experienced left-sided chest pain, with vomiting, nausea, fatigue, dizziness, and breathing difficulty.  However, he continued to travel to Spain as ordered, and had to be hospitalized upon arrival.  He said providers could not determine the underlying basis for his complaints but found he had contracted a viral infection.  He claims that his heart condition was either undiagnosed/ misdiagnosed at that time.  A June 2010 private letter from his private cardiologist states there is more than a 51 percent probability that his current cardiomyopathy was contracted during service.  April 2011 private records note left ventricular dysfunction.  

On April 2011 VA examination, the Veteran said his cardiomyopathy began in service and was misdiagnosed.  Based on a review of the evidence and examination, the examiner diagnosed hypertensive cardiomyopathy, which he opined is not related to the Veteran's service.  He acknowledged the multiple occasions of left-sided chest wall pain radiating into his neck and left arm during service.  However, in each case, he was responsive to non-cardiological treatment (his complaints in 1981 were diagnosed and treated as abdominal in origin, and in 1983 as pulmonary).  The examiner noted that his records include multiple ECGs that were normal.  The most pressing symptoms in service (in 1981 and 1983) were more consistent with an abdominal condition and a pulmonary condition, respectively, and there was no indication beyond that of any persistent symptoms suggestive of an underlying coronary event.  Furthermore, the examiner noted that despite the private opinion endorsing "contraction" of cardiomyopathy in service, that doctor's own records indicate the Veteran's cardiomyopathy is hypertensive and not viral.  Moreover, they show he initially presented with left ventricular hypertrophy which improved after weight loss and BiPAP therapy, which further supported a hypertensive etiology.  Thus, while acknowledging his symptoms in service, the examiner indicated the natural progression of the Veteran's cardiomyopathy is not such that symptoms would occur 20 or 30 years after initial onset.  Finally, though the examiner acknowledged a suggestion in medical literature that viral myocarditis might have a more chronic involvement after initial onset, he found the Veteran's complaints in service could not be clearly called viral myocarditis because such pathology presents as a pure, dilated cardiomyopathy with global hypokinesia, and the Veteran's clinical presentation is more consistent with hypertensive (rather than dilated) cardiomyopathy.

At the December 2011 hearing, the Veteran testified that he contracted a viral infection before shipping out to Spain in 1981, and that he believed his current cardiomyopathy began at that time, but was misdiagnosed because of poor testing.  He indicated that an echocardiogram would have properly shown the underlying pathology and allowed for an accurate diagnosis at the time, but only EKGs were given.  He indicated that an echocardiogram was first conducted in 2000, by his private doctor, when his cardiomyopathy was diagnosed.  He indicated that, based on his medical research, he believed his cardiomyopathy was viral and did not present immediately, thereby accounting for the lack of heart problems between 1983 and 2000.  In a January 2012 letter, the private cardiologist indicated he continued to believe the Veteran's cardiomyopathy originated in service.

It is not in dispute that the Veteran has cardiomyopathy; such disability is well-documented in the record.  However, although the STRs clearly document complaints of chest pain, nausea, left arm, shoulder, and neck pain, and dyspnea during service, there is no evidence that cardiomyopathy was in fact diagnosed during service.  Therefore, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.  Moreover, there is no evidence of cardiovascular disability being manifest in the first postservice year, service connection on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§  1112,1137; 38 C.F.R. §§ 3.307, 3.309)   is also not warranted.  Consequently, what must be shown to substantiate the Veteran's claim is that his current cardiomyopathy is otherwise related to his service and complaints therein (noted above).  To that end, although the Board acknowledges the Veteran's very thorough argument in support of such a relationship, he is not competent to speak to the etiology of his cardiomyopathy.  Whether such a relationship actually exists is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Here, the relevant opinions are found in June 2010 and January 2012 letters from the Veteran's private cardiologist and the April 2011 VA examination report.  As those opinions conflict, the Board must weigh them against one another.  To that end, it is notable that the June 2010 and January 2012 private opinions supporting the Veteran's claim are purely conclusory and therefore not probative evidence in this matter.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  In contrast, the April 2011 VA examiner's opinion is supported by detailed rationale which cites to supporting clinical evidence and medical principles.  Most notably, it acknowledges the Veteran's principal (and only) argument that his cardiomyopathy was first contracted during service, and explains that, in order for such to be true, his cardiomyopathy would have to be viral in nature, and his own private doctor (who initially diagnosed the condition and provided the June 2010 and January 2012 opinions) has consistently characterized the cardiomyopathy as hypertensive.  Furthermore, the examiner supported this finding by noting that the Veteran's current clinical presentation is also more consistent with hypertensive than viral cardiomyopathy.  The examiner also noted that the Veteran's various complaints during service were successfully treated as abdominal and pulmonary problems rather than cardiological, suggesting they were not early manifestations of a heart disability.  Thus, the Board finds that the April 2011 opinion is highly probative evidence, and absent equally probative medical evidence to the contrary, persuasive.  Consequently, service connection for cardiomyopathy is also not warranted.

The preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

Service connection for cardiomyopathy is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


